DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 9/12/2022.
Claims 92-95, 97-108, 110-119 and 121-123 are pending. Claims 101-119 and 121-123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
This application claims priority under 37 CFR to PCT/US1028/036472 which claims priority to U.S. provisional 62/516,609 filed 6/7/2017. 

Response to Amendments
The terminal disclaimer filed on 9/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Patent 11,293,029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
An information disclosure statement filed 9/12/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  In the case that the document is a duplicate, it has been crossed off of the IDS. For document listed as a Search reports, these have been considered but have been crossed off of the Form 1449. 

Claim Objections
Claims 92 objected to because of the following informalities: Claim 93 states in (a) that the promoter “is selected” from a ladder of constitutive promoters” but there is no second or third choice. Hence, there is no selection within group (a). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 94 recites the limitation "said promoter ladder" in claim 92.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 92-94, 97, 99 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki and Masayuki (WO 2006028063, provide for in the PCT filings of the IDS filed 9/12/2022 which is found to have US 20080171371 as an English translation).
Hideaki and Masayuki teach a host cell involved in the production of a target substance wherein the cell is introduced with a gene encoding a glycolysis enzyme or one of the KEGG or GOslim genes i.e. M00002 or Citric acid cycle or one of the KEGG or GOslim genes i.e. M00010 (see e.g. ¶0033-0035). This sequence is introduced into the cell on a plasmid with a heterologous promoter.

[0042] The DNA fragment having a promoter function of the present invention is involved in the production of the useful substance. It should be introduced on a plasmid or chromosome that can replicate autonomously in coryneform bacteria so that it is located upstream of the gene encoding the protein. Thus, by placing a DNA fragment having a promoter function upstream of a gene encoding a protein involved in the production of a useful substance, the target useful substance can be produced efficiently and highly efficiently under anaerobic conditions.  

The promoters as evidenced by US 20080171371 are less than 100 base pairs. While claim 934 is rejected for lack of clarity, it is also noted that it relies on a potential selection of a ladder of which claim 93 is not limited. Hence, this claim is included in the rejection as it only indicates should a ladder be selected the features are limited.  
The target polypeptide is an amino acid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-94 and 97-100 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki and Masayuki (WO 2006028063, provide for in the PCT filings of the IDS filed 9/12/2022) in view of De Marco and de Marco (Journal of Biotechnology 109 (2004) 45–52) or Mijts et al (US 20190241915). This is a new rejection necessitated by the IDS. 
De Marco and de Marco teach a genetically engineered cell for the production of an acyl amino acid. The cell comprises two genetic modifications- the first is a plasmid expressing ancillary proteins i.e. DNAK, DNAJ and a second plasmid encoding a protein to be produced by the cell (see Materials and Methods, page 46).  The ancillary target gene is not part of the target genes in claim 97. 
 Mijts et al teach a host cell comprising g et al teach a genetically engineered cell for the production of vanillin or vanillic acid (¶0002) as well as amino acid processes (¶0007). The cell comprises two genetic modifications (see e.g. ¶0180)- the first is an increase in enzymes for production of an objective substance (see e.g. ¶0030-0031) and the second in S-adenosyl-L-homocysteine hydrolase (see e.g. ¶0019). As a means of increasing copy number of a gene, the gene is introduced into the cell with promoters (see e.g. ¶0205) The promoter used is correlative to SEQ ID NO:4 (see SEQ ID NO:125). One of the components is a target gene and the other is an ancillary protein involved in producing amino acids. 
RESULT 11
US-16-392-805-125
; Sequence 125, Application US/16392805
; Publication No. US20190241915A1
; GENERAL INFORMATION
;  APPLICANT: Ajinomoto Co., Inc.
;  TITLE OF INVENTION: METHOD FOR PRODUCING OBJECTIVE SUBSTANCE
;  FILE REFERENCE: US-554
;  CURRENT APPLICATION NUMBER: US/16/392,805
;  CURRENT FILING DATE: 2019-04-24
;  PRIOR APPLICATION NUMBER: PCT/JP2017/038796
;  PRIOR FILING DATE: 2017-10-26
;  PRIOR APPLICATION NUMBER: US62/413056
;  PRIOR FILING DATE: 2016-10-26
;  NUMBER OF SEQ ID NOS: 151
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 125
;  LENGTH: 98
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: DNA fragment of P4 promoter
US-16-392-805-125

  Query Match             100.0%;  Score 98;  DB 77;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   98;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATAAATTTATACCACACAGTCTATTGCAATAGACCAAGCTGTTCAGTAGGGTGCATGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AATAAATTTATACCACACAGTCTATTGCAATAGACCAAGCTGTTCAGTAGGGTGCATGGG 60

Qy         61 AGAAGAATTTCCTAATAAAAACTCTTAAGGACCTCCAA 98
              ||||||||||||||||||||||||||||||||||||||
Db         61 AGAAGAATTTCCTAATAAAAACTCTTAAGGACCTCCAA 98 

Hideaki and Masayuki teach means of improving promoter function for host cells for the production of target genes. This step would be useful in the methods of De Marco and Mijts et al to improve their methods. As well, the methods of De Marco and Mijts et al provide methods that would improve Hideaki and Masayuki by using two plasmids one the ancillary gene and the second the target product. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the two plasmids with the improved production system of Hideaki and Masayuki. Such a modification would have resulted in a method encompassed by claim 98. As noted above: 1) Hideaki and Masayuki and De Marco and Mijts teach methods of improving host cell production of target genes; 2) Hideaki teaches improvement of the promotes 3) while De Marco states that increasing expression can lead to improved production (see ¶0029) . Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the use of two plasmids with the improvements of Hideaki would allow improved target product production. 

Conclusion
SEQ ID NO:1, 5 and 7 appear to be free of the prior art as sequences with 100% identity were limited to publications based in Zymergen or a common inventor. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633